Citation Nr: 0812694	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  05-05 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to a rating higher than 40 percent for residuals 
of prostate cancer.  




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1968 to February 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision, dated in March 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2005, in the substantive appeal, the veteran 
requested a hearing at the RO before a Veterans Law Judge.  
In March 2005, he amended his request, desiring a hearing 
before a local Decision Review Officer in lieu of a hearing 
before the Board.  In May 2005, when the veteran appeared for 
his hearing, he opted for an informal conference in lieu of a 
formal hearing.  

In October 2006, the Board remanded the case to the RO for 
additional development.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand directive is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In the remand, the Board referred to the RO for appropriate 
action the claim of service connection for Peyronie's disease 
as a complication of surgery for prostate cancer, which was 
initially raised by the veteran in an April 2006 statement.  
The claim is again referred to the RO for appropriate action. 


FINDING OF FACT

The residuals of prostate cancer are manifested by voiding 
dysfunction, which is characterized by occasional stress 
incontinence that does not require the wearing of absorbent 
materials, and neither renal dysfunction nor local 
reoccurrence or metastasis of prostate cancer is shown. 


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for 
residuals of prostate cancer have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7528 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The RO provided post-adjudication VCAA notice by letter dated 
in November 2006.  The notice advised the veteran of what was 
required to prevail on his claim for a higher rating for 
residuals of prostate cancer, namely, evidence that the 
disability has increased in severity and the effect that 
worsening has on the claimant's employment and daily life.  
The veteran was also notified that VA would obtain VA records 
and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  The veteran was asked 
to submit any evidence that would include that in his 
possession.  The notice included the provisions for the 
effective date of the claim and for the degree of disability 
assignable. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result). 

Although the VCAA notice did not include general notice of 
the criteria of the Diagnostic Code under which the claimant 
is rated, which consists of a specific measurement or test 
result, the procedural defect does not constitute prejudicial 
error in this case because the record shows that the veteran 
had actual knowledge of the evidence necessary to 
substantiate the claim.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate the claim.).  In statements, received in 
November 2003, February 2005, and September 2007, the veteran 
articulated his understanding of the rating criteria 
applicable to his claim.  In the February 2005 statement, in 
particular, he cited verbatim the rating criteria relative to 
voiding dysfunction.  The veteran has discussed in detail the 
specific symptoms that he felt are residuals of his prostate 
cancer and the severity and effect of the symptoms on his 
daily life and his employability.  In his statements, he has 
demonstrated his awareness of the criteria necessary for a 
higher rating for residuals of prostate cancer.  This 
demonstration of "actual knowledge" of the evidence 
necessary to substantiate a claim for a higher rating 
satisfies the requirements of Vazquez-Flores.

Additionally, to the extent that the VCAA notice was provided 
after the initial adjudication in March 2004, the timing of 
the VCAA notice did not comply with the requirement that the 
notice must precede the adjudication.  The procedural defect 
was cured as after the RO provided substantial 
content-complying VCAA notice the claim was readjudicated as 
evidenced by the supplemental statement of the case, dated in 
September 2007.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.). 

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  

The veteran was afforded the opportunity to testify at a 
personal hearing, but he declined a formal hearing in favor 
of an informal conference in May 2005.  The veteran has not 
identified any additionally available evidence, to include 
private medical records, for consideration in his appeal.    

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded VA examinations in September 2003 
and March 2007, specifically to evaluate the nature and 
severity of the residuals of prostate cancer.  As there is no 
indication of the existence of additional evidence to 
substantiate the claims, the Board concludes that the duty-
to-assist provisions of the VCAA have been complied with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The residuals of prostate cancer are currently rated 40 
percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code 
7528.  Under Diagnostic Code 7528 and Note, residuals of 
prostate cancer warrant a 100 percent rating and following 
the cessation of surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  If there has been no local 
reoccurrence or metastasis, the disability is to be rated on 
residuals such as voiding dysfunction or renal dysfunction, 
whichever is predominant.



The criteria for the next higher rating, 60 percent, for 
voiding dysfunction are the use of an appliance or the 
wearing of absorbent materials which must be changed at least 
four times a day.  The rating of 60 percent is the maximum 
rating for voiding dysfunction. 

The criteria for the next higher rating, 60 percent, for 
renal dysfunction are constant albuminuria with some edema; 
or, definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under Diagnostic Code 7101.  The 
criteria for a 80 percent rating are persistent edema and 
albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg%; 
or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion. 

The veteran argues that a rating of 80 percent is more 
appropriate in order to compensate for impotency.  The 
veteran is, and has been, in receipt of special monthly 
compensation for impotency, that is, loss of use of a 
creative organ under 38 C.F.R. § 3.350(a), since the date of 
claim for service connection in August 2002. 

The relevant medical evidence consists of VA examination 
reports of September 2003 and March 2007.  The clinical 
findings from the examinations do not indicate local 
reoccurrence or metastasis of prostate cancer or evidence of 
renal dysfunction.  The VA examiner in March 2007 
specifically indicated that there was normal renal function.  
For this reason, the criteria for either a 60 percent or 80 
percent rating based renal dysfunction have not been met. 

There are, however, findings relevant to voiding dysfunction 
attributable to the prostate cancer.  On VA examination in 
September 2003, the veteran did not have a history of 
incontinence.  On VA examination in March 2007, he was noted 
to have occasional stress incontinence with some urine 
leakage with coughing and sneezing.  The veteran denied using 
any pads or diapers.  The examiner commented that the veteran 
did not use any appliance or absorbent material because of 
stress incontinence or frequent urination. 

In the absence of the need to use an appliance or to wear 
absorbent material, the criteria for the next higher rating, 
60 percent, under Diagnostic Code 7528 for voiding 
dysfunction have not been met. 

Also the current 40 percent rating encompasses urinary 
frequency, the maximum rating for which is 40 percent.  It 
was noted in March 2007 that the veteran had daytime voiding 
about once an hour and night voiding about four to seven 
times.  

In view of the foregoing, the Board concludes that the 
criteria for the next higher rating for residuals of prostate 
cancer on the basis of either voiding dysfunction or renal 
dysfunction have not been met.  As the preponderance of the 
evidence is against the claim for a rating higher than 40 
percent, the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).
 
The veteran argues that the rating schedule does not 
adequately compensate for the debilitating effects of 
impotency, which he maintains involves not only a physical 
condition, but also psychological and emotional 
manifestations.  Although the current criteria for rating 
residuals of prostate cancer do not encompass any 
psychological or emotional manifestations, the veteran may 
file a separate claim of service connection for any 
psychological and emotional manifestations, resulting in a 
psychiatric disorder, which is proximately due to or 
aggravated by the service-connected residuals of prostate 
cancer. 


ORDER

A rating higher than 40 percent for residuals of prostate 
cancer is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


